t '
      )
  y-




          UNIT ED STAT ES DISTRICT COURT
          SOUTHERN DI STRI CT OF NEW YORK

          ------ - ----------------------------------- x
          OLAF SOOT DESIGN , LLC,
                                   Plaint i ff ,
                                                                     15 Civ. 5024              (RWS)
                - agains t -
                                                                     OP I NION
          DAKTRONICS , I NC . and
          DAKTRONICS HOIST , INC .,

                                   Defendants.
          - - -------------- --- - ----- ----- - - - - ---------x
          APPEARANCES :

                                                                  lusr~: ~;;~ ~---                              l
                      Attorneys fo r Pl a i nt i ff
                                                                    DOC1Jf•,l'                                  I
                      TROUTMAN SANDERS LLP
                      875 Third Avenue
                      New York , NY 10022                     [
                                                                    ELt:.CI':
                                                                    1)(';,-.,.
                                                                       -

                                                                  LDAI_.
                                                                           . t     . - -

                                                                                 _· ..
                                                                                            2b
                                                                                             , ! .! .Y Fl LED

                                                                                           -I_ -~
                                                                                                                II

                      By : James M. Bo l linger , Esq .
                           Timothy P . Heaton , Esq .
                           Phoenix S . Pak , Esq.
                           Katherine Harihar , Esq .


                      Attorneys for Defendants

                      BLANK ROME LLP
                      405 Lexington Ave
                      New York , NY 1 0 1 74
                      By : Kenneth L . Bressler , Esq .

                      BLANK ROME LL P
                      717 Texas Avenue , Su i te 1400
                      Houston , TX 77002
                      By : Russel T . Wong , Esq .
                           Linh Bui , Esq .
Sweet, D.J.



             Defendant Daktronics, Inc.     ("Daktronics " or

"Defendant") moves by l etter motion (ECF No . 306) for

reconsideration of this Court's partial grant of Defendant's

motion in limine (ECF No. 304) , which disallowed testimony that

Defendant " copied " the '4 85 patent, but allowed testimony that

non-party Hoffend "copied" the '4 85 patent. ECF No. 304.



             Also by letter motion is Defendant's object i on to

Plaintiff's revised Pre-Trial Order and Jury Instructions       (ECF

No. 283) on the basis that this Court's January 2018 Order (ECF

No. 197) precludes supplements to the Joint Proposed Pre-Trial

Order.   1




             For the reasons that follow,    Defendant's motion for

reconsideration is granted and its motion in limine to preclude

reference to copy ing is granted in full. As to Defendant's

l etter motion regarding Plaintiff's substantive edits to the


1     In a January 2018 order granting Defendant's Expedited
Discovery Schedule on the issue of willful patent infringement
 (the "January Order") , the Court ordered parties to, among other
things, "supp lement the Joint Proposed Pre-Trial Order
(including the JPO exhibits) and submit to the Court by March
15, 2018 ." ECF No. 197 at 2. "Any such supplementation," the
Court c larified, "shall be limited to issues bearing on OSD's
willful infringement allegations." Id.

                                   1
Joint Pre -tria l Order, see ECF No . 283 , Defendant's position is

adopted. The final pretrial order shall conform with the

guidance provided below.



Applicable Standard



           Under Local Rule 6 . 3, a party moving for

reconsideration "must demonstrate that the Court overlooked

controlling decisions or factual matters that were put before it

on the underlying motion." Eisenmann v. Greene, 204 F.3d 393 ,

395 n.2   (2d Cir . 2000)   (quotation marks and citation omitted) .

"The major grounds justifying reconsideration are an intervening

change of controlling law, the availability of new evidence , or

the need to correct a clear error or prevent manifest

injustice." Virgin Atl . Airways , Ltd. v. Nat'l Mediation Bd. ,

956 F . 2d 1245 , 1255 (2d Cir . 1992)   (quotation marks and citation

omitted) . The standard for granting such a motion is "strict"

and should only be done when the movant " can point to

controlling decisions or data that the court overlooked-matters,

in other words, that might reasonably be expected to alter the

conclusion reached by the court ." Shrader v . CSX Transp., Inc.,

70 F.3d 255 , 257   (2d Cir. 1995). " Such motions are not vehicles

for taking a second bite at the apple," Rafter v . Liddle, 288 F.

App ' x 768, 769 (2d Cir. 2008)    (internal quotation marks and

                                    2
citat i on omitted) , and " should not be granted where the moving

party seeks sole l y to relitigate an issue already decided ."

Shrader , 70 F .3d at 257 .



Defendant's Motion for Reconsideration is Granted



           " While copying may be relevant to the obviousness, it

is of no import on the question of whether the claims of an

issued patent are infringed . " Allen Engineer i ng Corp . v . Bartell

Indus. , 299 F.3d 1336 , 1352 (Fed . Cir . 2002).



           In view of the limited probat i ve value of ev i dence

Hoffend copied the ' 485 patent , and the risk that such evidence

could confuse the issues before the jury , the motion for

reconsideration is granted.



           Upon reconsideration , this Court finds that the risk

of confusion and prejudice to Defendant substantially outwe i ghs

the evidence ' s probative value . Control l ing precedent compels

this f i nding. See Allen Engineering Corp , 299 F.3d at 1352, see

also Watner-Jenkinson Co . v. Hilton Davis Chem. Co ., 528 U. S.

17 , 35 - 36 (1997) ; Shrader v . CSX Transp ., I nc ., 70 F.3d 255, 257

(2d Cir . 1995) (reconsideration proper where movant " point [s ] to

controlling decisions or data that the court over l ooked - matters ,

                                    3
in other words, that might reasonably be expected to alter the

conclusion reached by the court ." )



           Defendant's motion in limine to preclude testimony of

"copying" is therefore granted with respect to Hoffend.



Defendant's Letter Motion Objecting to Substantive

Supplementation of Parties' Joint Pre-trial Order



           There being no dispute between parties that this

Court's January Order limited supplementation of parties' Joint

Pre-trial Order to "issues bearing on OSD 's willful infringement

allegations," Olaf 's belated revisions are of no import. ECF No.

1 97 at 2. They are not adopted.



           Plaintiff contends that a later-fil ed order by this

Court in October 2018, which provided for "an update in advance"

of a pretrial conference in this case , see ECF No. 285 (the

"October Order"), supersedes the January Order and therefore

allows substantive changes to the Pre-trial Order of March 2018.

ECF No. 285 .



           This Court's allowance of an "update," however, did

not modify its earlier January Order , which narrowed

                                   4
substantially the subject matter on which parties could update

their already-agreed-upon Pre-Trial Order. ECF No. 197. In other

words, any "updates" to be provided under the October Order were

to be limited to "issues bearing on OSD's willful infringement

allegations." Id.



          Plaintiff's substantive edits to parties' March 2018

Joint Pre-trial Order are contrary to this Court's January 2018

Order.



          Plaintiff's substantive revisions to the Joint Pre-

trial Order of March 2018   (at ECF No. 283) are not adopted by

this Court.




                                 5
Conclusion



         For the reasons set forth above, Defendant 's motion for

reconsideration is granted . Clarification having been provided

with respect to parties' Joint Pre-trial Order , parties' final

order shall conform with the guidance provided h erein . ECF No .

1 97 .



         It is so ordered.




December   7,
New York, NY
             2018




                                            U.S.D.J.




                                    6
